FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-17-00264-CV

                                 Trial Court No. 13-2481C

Kevin Martin and Renee Martin

Vs.

Michael Johns Loyd and Karman Kay Loyd
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                  $10.00    Bill Frizzell
Indigent                                    $25.00    Bill Frizzell
Supreme Court chapter 51 fee                $50.00    Bill Frizzell
Filing                                     $100.00    Bill Frizzell
Required Texas.gov efiling fee              $30.00    Bill Frizzell
TOTAL:                                     $215.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 27th day of November 2017, A.D.

                                                 PAM ESTES, CLERK

                                                By:_____________________________
                                                    Katrina McClenny, Chief Deputy Clerk